DETAILED ACTION

Applicant’s response filed on 11/15/2021 has been fully considered. Claims 1-6, 11-14, and 16 are pending. Claims 1 and 6 are amended. Claims 7-10 and 15 are canceled. Claim 16 is withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation “the first component comprises at least one amorphous or semi-crystalline polyester” in lines 1-2, which is indefinite because it could be interpreted as requiring the first component to further comprise at least one 
Claim 12 recites the limitation “said polyester is an acetoacetate functional polyester comprising the residues of a. a hydroxyl component comprising: i. a diol in an amount ranging from 50 to 100 mole %, based on the total moles of (i) and (ii); and ii. a polyol in an amount ranging from 0 to 50 mole %, based on the total moles of (i) and (ii); 
Claim 13 recites the limitation “said polyester comprises the residues of: a. a hydroxyl component comprising: i. a diol in an amount ranging from 50 to 100 mole %, based on the total moles of (i) and (ii); and ii. a polyol in an amount ranging from 0 to 50 mole %, based on the total moles of (i) and (ii); and b. malonic acid, its ester, or a combination thereof; and c. optionally a carboxyl component, other than malonic acid or its ester, comprising a polycarboxylic acid compound, a derivative of polycarboxylic acid compound, or a combination thereof” in lines 1-11, which is indefinite because it could be interpreted as requiring the first component to further comprise at least one amorphous or semi-crystalline polyester having all the limitations for said polyester that are recited in claim 13 other than the 2,2,4,4-tetramethylcyclobutane-1,3-diol diacetoacetate, glycerol triacetoacetate, trimethylpropane triacetoacetate, pentaerythritol tetraacetoacetate, or adduct having two or more malonate functional groups that is recited in claim 1, or it could be interpreted as requiring the 2,2,4,4-tetramethylcyclobutane-1,3-diol diacetoacetate, glycerol triacetoacetate, trimethylpropane triacetoacetate, pentaerythritol tetraacetoacetate, or adduct having two or more malonate functional groups to be at least one amorphous or semi-crystalline polyester having all the limitations for said polyester that are recited in claim 13. Also, 2,2,4,4-tetramethylcyclobutane-1,3-diol diacetoacetate, glycerol triacetoacetate, trimethylpropane triacetoacetate, and pentaerythritol tetraacetoacetate are not 
Claim 14 recites the limitation “malonic acid (b) is in an amount of about 20 to 50 mole % based on the total moles of (b) and (c)” in lines 1-2, which is indefinite because it could be interpreted as requiring the first component to further comprise at least one amorphous or semi-crystalline polyester having all the limitations for said polyester that are recited in claims 13 and 14 other than the 2,2,4,4-tetramethylcyclobutane-1,3-diol diacetoacetate, glycerol triacetoacetate, trimethylpropane triacetoacetate, pentaerythritol tetraacetoacetate, or adduct having two or more malonate functional groups that is recited in claim 1, or it could be interpreted as requiring the 2,2,4,4-tetramethylcyclobutane-1,3-diol diacetoacetate, glycerol triacetoacetate, trimethylpropane triacetoacetate, pentaerythritol tetraacetoacetate, or adduct having two 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5, 11, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, and 9 of U.S. Patent No. 10,563,040 B2. Although the claims at issue are not identical, they are not patentably the patent claims a curable composition comprising I. a first component having two or more functional groups that are malonate functional groups; II. a second component vinyl polymer having two or more aldehyde functional groups; and III. a basic catalyst (claim 1), wherein the first component is a polyester having two or more malonate groups (claim 3), or a curable composition comprising: I. a first component adduct having two or more β-ketoacetate functional groups; II. a vinyl polymer having two or more aldehyde functional groups; and III. a basic catalyst (claim 8), wherein the adduct is selected from the group comprising 2,2,4,4-tetramethylcyclobutane-1,3-diol diacetoacetate, glycol triacetoacetate, trimethylpropane triacetoacetate, pentaerythritol tetraacetoacetate (claim 9), which reads on a curable adhesive composition comprising: I. a first component comprising an adduct having two or more β-ketoester functional groups or two or more malonate functional groups; wherein the adduct is selected from the group comprising 2,2,4,4-tetramethylcyclobutaene-1,3-diol diacetoacetate, glycerol triacetoacetate, trimethylpropane triacetoacetate, pentaerythritol tetraacetoacetate; II. a second component comprising a compound having at least two or more aldehyde functional groups; and III. at least one basic catalyst as claimed.

Claims 1-3, 4, 6, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 14, 16, 18, and 19 of copending Application No. 16/705,331 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims a curable adhesive composition, comprising: I. .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 6, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 9, and 10 of copending Application No. 16/705,338 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims a curable composition comprising: I. Component (I) comprising at least one resin having at least one functional group that is malonate functional groups, II. Component (II) comprising at least one curing agent having at least one aldehyde .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-6 and 11-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if the nonstatutory double patenting rejections set forth in this Office action were overcome with a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the limitation “a first component comprising an adduct having two or more β-ketoester functional groups or two or more malonate functional groups; wherein the adduct is selected from the group comprising 2,2,4,4-tetramethylcyclobutane-1,3-diol diacetoacetate, glycerol triacetoacetate, 
As explained in the previous Office action, Arthur (US 2007/0048337 A1, cited in IDS) teaches all the limitations of claim 1, except the limitation wherein first component comprises an adduct having two or more β-ketoester functional groups or two or more malonate functional groups; wherein the adduct is selected from the group comprising 2,2,4,4-tetramethylcyclobutane-1,3-diol diacetoacetate, glycerol triacetoacetate, trimethylpropane triacetoacetate, pentaerythritol tetraacetoacetate. The Office interprets this limitation as the first component is selected from the group consisting of 2,2,4,4-tetramethylcyclobutane-1,3-diol diacetoacetate, glycerol triacetoacetate, trimethylpropane triacetoacetate, pentaerythritol tetraacetoacetate, and a polyester having two or more malonate functional groups. The prior art of record do not teach or suggesting using a first component selected from the group consisting of 2,2,4,4-tetramethylcyclobutane-1,3-diol diacetoacetate, glycerol triacetoacetate, trimethylpropane triacetoacetate, pentaerythritol tetraacetoacetate, and a polyester having two or more malonate functional groups in combination with a second component comprising a compound having at least one or at least two or more aldehyde functional groups, and at least one basic catalyst.

Response to Arguments

Applicant’s arguments, see p. 6, filed 11/15/2021, with respect to the rejection of claims 1-2, 5-6, and 11-14 under 35 U.S.C. 102(a)(1) as being anticipated by Arthur (US 2007/0048337 A1, cited in IDS) have been fully considered and are persuasive.  The rejection of claims 1-2, 5-6, and 11-14 under 35 U.S.C. 102(a)(1) as being anticipated by Arthur (US 2007/0048337 A1, cited in IDS) has been withdrawn. 
Applicant’s arguments, see p. 6, filed 11/15/2021, with respect to the rejection of claims 3-4 under 35 U.S.C. 103 as being unpatentable over Arthur (US 2007/0048337 A1, cited in IDS) in view of Shibutani et al. (US 2009/0253865 A1, cited in IDS) have been fully considered and are persuasive.  The rejection of claims 3-4 under 35 U.S.C. 103 as being unpatentable over Arthur (US 2007/0048337 A1, cited in IDS) in view of Shibutani et al. (US 2009/0253865 A1, cited in IDS) has been withdrawn. 
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument that the present claims set out limitation b) that is not claimed in the prior art cited in the nonstatutory double patenting rejections (p. 7), the nonstatutory double patenting rejections do not cite prior art. They cite claims in U.S. Patent No. 10,563,040 B2, claims in copending Application No. 16/705,331, or claims in copending Application No. 16/705,338. Claims 1, 3, 5, 11, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, and 9 of U.S. Patent No. 10,563,040 B2, as explained above. Claims 1-3, 4, 6, and 11 are provisionally rejected on the ground of nonstatutory double .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767